DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No 10,919,764, U.S. Patent No 10,544,043 and U.S. Patent No. 10,246,327 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 4-20, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art, Klima et al. (US Patent No. 5,944,223) discloses a rechargeable dispensers with first, second, and third compartments each contains different materials, a first one-way valve and a second one-way valve (Figure 27, numerals 902, 904, and 914, Figures 32&33, numerals 1102, 1120 and 1114, Figure 34, numeral 1132 and Column 20, Lines 44-55 and Figure 34, numeral 1134 and Column 21, Lines 3-15). However, Klima et al. does not disclose the claimed system for storing and producing air-free hypochlorous acid (HOCl) with the first compartment contains sodium hypochlorite, the second compartment contains an organic acid and the third compartment contains water and a member comprising a first section and a second section provided within the first and second compartments respectively, and slidably engaged with inner walls of each, such that, upon application of force to the member, each of the first and second sections decreases an interior volume of the respective first and second compartment and increases pressure within. Also, Klima's device is not air-free or has been purged of air and is not equivalent to a device configured to be purged of air. Klima's device is a reusable device that is repeatedly exposed to air. There is no motivation/suggestion to modify the system of Klima et al. to come up with the claimed member and the air-free device.
Claims 2-7, 9, and 11-19 directly or indirectly depend on Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774